

	

		II

		109th CONGRESS

		1st Session

		S. 1973

		IN THE SENATE OF THE UNITED STATES

		

			November 8, 2005

			Ms. Stabenow introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To provide an immediate Federal income tax rebate to help

		  taxpayers with higher fuel costs, to express the sense of the Senate regarding

		  full funding of LIHEAP, and to provide consumer protections against fuel price

		  gouging, and for other purposes.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Energy Tax Rebate Act of

			 2005.

		IEnergy tax

			 rebate

			101.Energy tax

			 rebate

				(a)In

			 generalSubchapter B of chapter 65 of the Internal Revenue Code

			 of 1986 (relating to rules of special application in the case of abatements,

			 credits, and refunds) is amended by adding at the end the following new

			 section:

					

						6430.Energy tax

				rebate

							(a)General

				ruleExcept as otherwise provided in this section, each

				individual shall be treated as having made a payment against the tax imposed by

				chapter 1 for the taxable year beginning in 2005 in an amount equal to the

				lesser of—

								(1)the amount of the

				taxpayer’s liability for tax for such taxpayer’s preceding taxable year,

				or

								(2)$500.

								(b)Liability for

				taxFor purposes of this section, the liability for tax for any

				taxable year shall be the excess (if any) of—

								(1)the sum

				of—

									(A)the taxpayer’s

				regular tax liability (within the meaning of section 26(b)) for the taxable

				year,

									(B)the tax imposed

				by section 55(a) with respect to such taxpayer for the taxable year, and

									(C)the taxpayer’s

				social security taxes (within the meaning of section 24(d)(2)) for the taxable

				year, over

									(2)the sum of the

				credits allowable under part IV of subchapter A of chapter 1 (other than the

				credits allowable under subpart C thereof, relating to refundable credits) for

				the taxable year.

								(c)Taxable income

				limitation

								(1)In

				generalIf the taxable income

				of the taxpayer for the preceding taxable year exceeds the maximum taxable

				income in the table under subsection (a), (b), (c), or (d) of section 1,

				whichever is applicable, to which the 25 percent rate applies, the dollar

				amount otherwise determined under subsection (a) for such taxpayer shall be

				reduced (but not below zero) by the amount of the excess.

								(2)Change in

				return statusIn the case of

				married individuals filing a joint return for the taxable year who did not file

				such a joint return for the preceding taxable year, paragraph (1) shall be

				applied by reference to the taxable income of both such individuals for the

				preceding taxable year.

								(d)Date payment

				deemed made

								(1)In

				generalThe payment provided by this section shall be deemed made

				on the date of the enactment of the Energy

				Tax Rebate Act of 2005.

								(2)Remittance of

				paymentThe Secretary shall remit to each taxpayer the payment

				described in paragraph (1) not later than the date which is 30 days after the

				date specified in paragraph (1).

								(e)Certain persons

				not eligibleThis section shall not apply to—

								(1)any individual

				with respect to whom a deduction under section 151 is allowable to another

				taxpayer for a taxable year beginning in the calendar year in which such

				individual’s taxable year begins,

								(2)any estate or

				trust, or

								(3)any nonresident

				alien

				individual.

								.

				(b)Conforming

			 amendmentSection 1324(b)(2) of title 31, United States Code, is

			 amended by inserting before the period , or enacted by the

			 Energy Tax Rebate Act of

			 2005.

				(c)Clerical

			 amendmentThe table of sections for subchapter B of chapter 65 of

			 the Internal Revenue Code of 1986 is amended by adding at the end the following

			 new item:

					

						

							Sec. 6430. Energy tax

				rebate.

						

						.

				(d)Effective

			 dateThe amendments made by this section shall take effect on the

			 date of the enactment of this Act.

				IILow-income home

			 energy assistance

			201.Sense of the

			 Senate regarding full funding for the Low-Income Home Energy Assistance

			 ProgramIt is the sense of the

			 Senate that Congress should appropriate $5,100,000,000 for fiscal year 2006 and

			 each subsequent fiscal year for the Low-Income Home Energy Assistance Program,

			 under section 2602(b) of the Low-Income Home Energy Assistance Act of

			 1981.

			IIIConsumer

			 protections

			301.Unfair or

			 deceptive acts or practice in commerce related to pricing of petroleum

			 products

				(a)Sales to

			 consumers at unconscionable price

					(1)In

			 generalIt is unlawful for any person to sell crude oil,

			 gasoline, or petroleum distillates at a price that—

						(A)is unconscionably

			 excessive; or

						(B)indicates the

			 seller is taking unfair advantage of circumstances to increase prices

			 unreasonably.

						(2)Factors

			 consideredIn determining whether a violation of paragraph (1)

			 has occurred, there shall be taken into account, among other factors,

			 whether—

						(A)the amount charge

			 represents a gross disparity between the price fo the crude oil, gasoline, or

			 petroleum distillate sold and the price at which it was offered for sale in the

			 usual course of the seller's business immediately prior to the energy

			 emergency; or

						(B)the amount

			 charged grossly exceeds the price at which the same or similar crude oil,

			 gasoline, or petroleum distillate was readily obtainable by other purchasers in

			 the area to which the declaration applies.

						(3)Mitigating

			 factorsIn determining whether a violation of paragraph (1) has

			 occurred, there also shall be taken into account, among other factors, the

			 price that would reasonably equate supply and demand in a competitive and

			 freely functioning market and whether the price at which the crude oil,

			 gasoline, or petroleum distillate was sold reasonably reflects additional

			 costs, not within the control fo the seller, that were paid or incurred by the

			 seller.

					(b)Prohibition

			 against geographic price-setting and territorial restrictions

					(1)In

			 generalExcept as provided in paragraph (2), it is unlawful for

			 any person to—

						(A)set different

			 prices for gasoline or petroleum distillates for different geographic

			 locations; or

						(B)implement a

			 territorial restriction with respect to gasoline or petroleum

			 distillates.

						(2)ExceptionsA

			 person may set different prices for gasoline or petroleum distillates for

			 different geographic locations or implement territorial restrictions with

			 respect to gasoline or petroleum distillates only if the price differences or

			 restrictions are sufficiently justified by—

						(A)differences in

			 the cost of retail space where the gasoline or petroleum distillate is

			 sold;

						(B)differences in

			 the cost of transportation of gasoline or petroleum distillates from the

			 refinery to the retail location;

						(C)differences in

			 the cost of storage of gasoline or petroleum distillates at the retail

			 location; or

						(D)differences in

			 the formulation of the gasoline or petroleum distillates sold.

						(c)False pricing

			 informationIt is unlawful

			 for any person to report information related to the wholesale price of crude

			 oil, gasoline, or petroleum distillates to the Federal Trade Commission

			 if—

					(1)that person knew, or reasonably should have

			 known, the information to be false or misleading;

					(2)the information

			 was required by law to be reported; and

					(3)the person

			 intended the false or misleading data to affect data compiled by that

			 department or agency for statistical or analytical purpose with respect to the

			 market for crude oil, gasoline, or petroleum distillates.

					302.Enforcement

			 under Federal Trade Commission Act

				(a)Enforcement by

			 CommissionThis title shall be enforced by the Federal Trade

			 Commission. In enforcing section 301(a) of this title, the Commission shall

			 give priority to enforcement actions concerning companies with total United

			 States wholesale or retail sales of crude oil, gasoline, and petroleum

			 distillates in excess of $500,000,000 per year but shall not exclude

			 enforcement actions against companies with total United States wholesale sales

			 of $500,000,000 or less per year.

				(b)Violation is

			 unfair or deceptive act or practiceThe violation of any

			 provision of this title shall be treated as an unfair or deceptive act or

			 practice proscribed under a rule issued under section 18(a)(1)(B) of the

			 Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)).

				303.Enforcement by

			 state attorneys general

				(a)In

			 generalA State, as parens patriae, may bring a civil action on

			 behalf of its residents in an appropriate district court of the United States

			 to enforce the provisions of section 301(a), or to impose the civil penalties

			 authorized by section 304 for violations of section 301(a), whenever the

			 attorney general of the State has reason to believe that the interests of the

			 residents of the State have been or are being threatened by such

			 violation.

				(b)NoticeThe

			 State shall serve written notice to the Commission of any civil action under

			 subsection (a) prior to initiating such civil action. The notice shall include

			 a copy of the complaint to be filed to initiate such civil action, except that

			 if it is not feasible for the State to provide such prior notice, the State

			 shall provide such notice immediately upon instituting such civil

			 action.

				(c)Authority to

			 interveneUpon receiving the notice required by subsection (b),

			 the Commission may intervene in such civil action and upon intervening—

					(1)be heard on all

			 matters arising in such civil action; and

					(2)file petitions

			 for appeal of a decision in such civil action.

					(d)ConstructionFor

			 purposes of bringing any civil action under subsection (a), nothing in this

			 section shall prevent the attorney general of a State from exercising the

			 powers conferred on the attorney general by the laws of such State to conduct

			 investigations or to administer oaths or affirmations or to compel the

			 attendance of witnesses or the production of documentary and other

			 evidence.

				(e)Venue; service

			 of processIn a civil action brought under subsection (a)—

					(1)the venue shall

			 be a judicial district in which—

						(A)the defendant

			 operates;

						(B)the defendant was

			 authorized to do business; or

						(C)where the

			 defendant in the civil action is found;

						(2)process may be

			 served without regard to the territorial limits of the district or of the State

			 in which the civil action is instituted; and

					(3)a person who

			 participated with the defendant in an alleged violation that is being litigated

			 in the civil action may be joined in the civil action without regard to the

			 residence of the person.

					(f)Limitation on

			 State action while Federal action is pendingIf the Commission

			 has instituted a civil action or an administrative action for violation of this

			 title, no State attorney general, or official or agency of a State, may bring

			 an action under this subsection during the pendency of that action against any

			 defendant named in the complain of the Commission or the other agency for any

			 violation of this title alleged in the complaint.

				(g)Enforcement of

			 State lawNothing contained in this section shall prohibit an

			 authorized State official from proceeding in state court to enforce a civil or

			 criminal statute of such State.

				304.Penalties

				(a)Civil

			 penalty

					(1)In

			 generalIn addition to any penalty applicable under the Federal

			 Trade Commission Act—

						(A)any person who

			 violates section 301(c) of this title is punishable by a civil penalty of not

			 more than $1,000,000; and

						(B)any person who

			 violates section 301(a) or 301(b) of this title is punishable by a civil

			 penalty of not more than $3,000,000.

						(2)Method of

			 assessmentThe penalties provided by paragraph (1) shall be

			 assessed in the same manner as civil penalties imposed under section 5 of the

			 Federal Trade Commission Act (15 U.S.C. 45).

					(3)Multiple

			 offenses; mitigating factorsIn assessing the penalty provided by

			 subsection (a)—

						(A)each day of a

			 continuing violation shall be considered a separate violation; and

						(B)the Commission

			 shall take into consideration the seriousness of the violation and the efforts

			 of the person committing the violation to remedy the harm caused by the

			 violation in a timely manner.

						(b)Criminal

			 penaltyViolation of section 301(a) of this title is punishable

			 by a fine of not more than $1,000,000, imprisonment for not more than 5 years,

			 or both.

				305.Effect on

			 other laws

				(a)Other authority

			 of CommissionNothing in this title shall be construed to limit

			 or affect in any way the Commission's authority to bring enforcement actions or

			 take any other measure under the Federal Trade Commission Act (15 U.S.C. 41 et

			 seq.) or any other provision of law.

				(b)State

			 lawNothing in this title preempts any State law.

				306.Market

			 transparency for crude oil, gasoline, and petroleum distillates

				(a)In

			 GeneralThe Federal Trade Commission shall facilitate price

			 transparency in markets for the sale of crude oil and essential petroleum

			 products at wholesale, having due regard for the public interest, the integrity

			 of those markets, fair competition, and the protection of consumers.

				(b)Marketplace

			 Transparency

					(1)Dissemination

			 of informationIn carrying out this section, the Commission shall

			 provide by rule for the dissemination, on a timely basis, of information about

			 the availability and prices of wholesale crude oil, gasoline, and petroleum

			 distillates to the Commission, States, wholesale buyers and sellers, and the

			 public.

					(2)Protection of

			 public from anticompetitive activityIn determining the

			 information to be made available under this section and time to make the

			 information available, the Commission shall seek to ensure that consumers and

			 competitive markets are protected from the adverse effects of potential

			 collusion or other anticompetitive behaviors that can be facilitated by

			 untimely public disclosure of transaction-specific information.

					(3)Protection of

			 market mechanismsThe Commission shall withhold from public

			 disclosure under this section any information the Commission determines would,

			 if disclosed, be detrimental to the operation of an effective market or

			 jeopardize security.

					(c)Information

			 Sources

					(1)In

			 generalIn carrying out subsection (b), the Commission

			 may—

						(A)obtain

			 information from any market participant; and

						(B)rely on entities

			 other than the Commission to receive and make public the information, subject

			 to the disclosure rules in subsection (b)(3).

						(2)Published

			 dataIn carrying out this section, the Commission shall—

						(A)consider the

			 degree of price transparency provided by existing price publishers and

			 providers of trade processing services; and

						(B)rely on such

			 publishers and services to the maximum extent practicable.

						(3)Electronic

			 information systems

						(A)In

			 generalThe Commission may establish an electronic information

			 system if the Commission determines that existing price publications are not

			 adequately providing price discovery or market transparency.

						(B)Electronic

			 information filing requirementsNothing in this section affects

			 any electronic information filing requirements in effect under this title as of

			 the date of enactment of this Act.

						(4)De minimus

			 exceptionThe Commission may not require entities who have a de

			 minimus market presence to comply with the reporting requirements of this

			 section.

					(d)Cooperation

			 With Other Federal Agencies

					(1)Memorandum of

			 understandingNot later 180 days after the date of enactment of

			 this Act, the Commission shall conclude a memorandum of understanding with the

			 Commodity Futures Trading Commission and other appropriate agencies (if

			 applicable) relating to information sharing, which shall include

			 provisions—

						(A)ensuring that

			 information requests to markets within the respective jurisdiction of each

			 agency are properly coordinated to minimize duplicative information requests;

			 and

						(B)regarding the

			 treatment of proprietary trading information.

						(2)CFTC

			 jurisdictionNothing in this section limits or affects the

			 exclusive jurisdiction of the Commodity Futures Trading Commission under the

			 Commodity Exchange Act (7 U.S.C. 1

			 et seq.).

					(e)RulemakingNot

			 later than 180 days after the date of enactment of this Act, the Commission

			 shall initiate a rulemaking proceeding to establish such rules as the

			 Commission determines to be necessary and appropriate to carry out this

			 section.

				

